This bill was filed seeking injunctive relief pending appeal from judgment of the circuit court denying the issuance of a writ of mandamus. 22 Cyc. 825. The temporary injunction was dissolved, and from such decree this appeal is prosecuted.
A consideration of the equity of the bill may be pretermitted. The mandamus case has this day been decided adversely to appellant (State ex rel. Eugene L. King et al. v. County Board of Education of Russell County [Ala. Sup.]108 So. 5881), and, very clearly, the chancellor will not be put in error under these circumstances for dissolving the injunction (Donovan v. McCord, 204 Ala. 292, 85 So. 262). Its dissolution seems also to have been justified by the answer and proof offered on the hearing.
Let the decree be affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.
1 Post, p. 620.